DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed August 2, 2022. Claims 23, 25 & 27-41 are pending. New claims 40-41 have been added. Claims 23, 27, 32-33, 35-39 have been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 & 25-35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lower atomic number material” in claim 23 is a relative term which renders the claim indefinite. The term “low atomic number material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “higher attenuation objects” in claim 32 is a relative term which renders the claim indefinite. The term “high attenuation objects” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “higher atomic number material” in claim 33 is a relative term which renders the claim indefinite. The term “lower energy beam transmissions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In regards to claim 33, the limitations “the higher atomic number material” lack sufficient antecedent basis. 
In regards to claim 35, the claim indefinite because the claim merely recites a use of an instrument comprising low atomic number materials at least at the distal end without setting forth any active, positive steps delimiting how this use is actually practiced.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23, 25-35, 37 & 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drukier (WO 83/03961).
In regards to claim 23, Drukier discloses a medical device with reduced beam hardening properties, comprising: 
an instrument body 5 having a proximal end and a distal end; 

    PNG
    media_image1.png
    405
    285
    media_image1.png
    Greyscale

wherein the distal end 5 of the instrument body comprises a contiguous lower atomic number material (Z<15); 
wherein the instrument, when used for an image-guided procedure, produces less beam hardening artifacts based on the lower atomic number material (Z<15)  (see at least abstract, fig. 1 and pgs. 6-10).  
In regards to claim 25, Drukier discloses the device of claim 23, wherein the proximal end of the instrument body is formed from a metal and alloy (i.e., combination of metals) (see at least pg. 8).  
In regards to claim 26, Drukier discloses the device of claim 23, wherein the entire instrument body is formed from a low atomic number material (Z<15) (see at least fig. 1 and pgs. 6-10).  
In regards to claim 27, Drukier discloses a medical device with reduced beam hardening properties, comprising: 
an instrument body 5 having a proximal end and a distal end; 
wherein the distal end of the instrument body 5 comprises a contiguous aluminum or aluminum alloy defining aU.S. Application No.: 15/871,707Docket No.: AET20-02-3- lower atomic number (Z<15) material for mitigating instrument-related beam hardening artifact, the instrument, when used for an image-guided procedure, produces less beam hardening artifact (see at least abstract, fig. 1 and pgs. 6-10).  
In regards to claim 28, Drukier discloses the device of claim 27, wherein the entire instrument is formed from aluminum or aluminum alloy (see at least abstract, fig. 1 and pg. 8).  
In regards to claim 29, Drukier discloses the device of claim 23, wherein a low atomic number material (Z<15) is integrally formed in at least the distal end of the instrument body 5 (see at least abstract, fig. 1 and pg. 8).  
In regards to claim 30, Drukier discloses the device of claim 23, wherein the low atomic number material is selected from the group consisting of polymers, aluminum, aluminum alloys, low atomic number metals and other non-beam-hardening materials for the component (see at least fig. 1 and pg. 8).  
In regards to claim 31, Drukier discloses the device of claim 30, wherein the low atomic number material comprises aluminum- beryllium (see at least abstract, fig. 1 and pg. 8).  
In regards to claim 32, Drukier discloses the device of claim 23 wherein the artifacts are formed on a visual image from higher atomic number material (see at least abstract, fig. 1 and pg. 8).  
In regards to claim 33, Drukier discloses the device of claim 32 wherein the artifacts are caused by beam hardening resulting from depletion of lower energy beam transmissions (see at least abstract, fig. 1 and pg. 8).  
In regards to claim 34, Drukier discloses the device of claim 23 wherein the low atomic number material (Z<15) forms a sheath of an aluminum or aluminum alloy around the distal end of the instrument body adapted for short-term insertion into a patient (see at least abstract, fig. 1 and pg. 8).  
In regards to claim 35, Drukier discloses a method of reducing beam hardening artifact in image-guided procedures by utilizing an instrument comprising low atomic number materials at least at the distal end which can be positioned within a patient (see at least abstract, fig. 1 and pgs. 6-10).  
In regards to claim 37, Drukier discloses an aluminum or aluminum alloy tumor ablation probe, the distal end of which can be positioned within a patient (see at least abstract, fig. 1 and pgs. 6-10). 
In regards to claim 39, Drukier discloses a tumor ablation probe made from low artifact material, the distal end of which can be positioned within a patient under image guidance (see at least abstract, fig. 1 and pgs. 6-10).
In regards to claim 40, Oshida discloses a medical device wherein the distal end  includes a homogeneous tubular construction forming the lower atomic number material (see at least figs. 3-5).
In regards to claim 41, Oshida discloses a medical device wherein the distal end has a surface of a lower atomic number material than the proximal end (i.e., plastic block 25) (see at least figs. 3-5).
Claim(s) 36, 38 & 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshida et al. (US 2017/0135720) (“Oshida” hereinafter).
In regards to claim 36, Oshida discloses an aluminum or aluminum alloy biopsy needle shaft 12, the distal end of which can be positioned within a patient (see at least fig. 1 and par 0031).
In regards to claim 38, Oshida discloses a biopsy needle shaft 12 comprised of low artifact material, the distal end of which can be positioned within a patient (see at least fig. 1 and par 0031). 
In regards to claim 40, Oshida discloses a medical device with reduced beam hardening properties, comprising: an instrument body 12 having a proximal end and a distal end; wherein the distal end of the instrument body 12 comprises a contiguous atomic number material (i.e., aluminum or aluminum alloy); wherein the instrument 12, when used for an image-guided procedure, produces less beam hardening artifact based on the lower atomic number material (i.e., aluminum or aluminum alloy), wherein the distal end 12b includes a homogeneous tubular construction forming the lower atomic number material (see at least fig. 1 and par 0031).
In regards to claim 41, Oshida discloses a medical device with reduced beam hardening properties, comprising: an instrument body 12 having a proximal end and a distal end; wherein the distal end of the instrument body comprises a contiguous atomic number material (i.e., aluminum or aluminum alloy); wherein the instrument 12, when used for an image-guided procedure, produces less beam hardening artifact based on the lower atomic number material (i.e., aluminum or aluminum alloy), wherein the distal end 12b has a surface of a lower atomic number material than the proximal end 14 (see at least fig. 1 and par 0031-0032).
Claim(s) 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (US 2003/0181810) (“Murphy” hereinafter).
 	In regards to claim 38, Murphy discloses a biopsy needle shaft 132 comprised of low artifact material, the distal end of which can be positioned within a patient (see at least abstract, figs. 6-9, and par 0009-0010, 0013-0017, 0025 & 0063-0065).
Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. Applicant argues that “the claimed approach accommodates ablation antenna(s) for microwave heating, not cryogenic cooling.” The Office respectfully traverses as none of the claim language address microwave heating. Applicant further contends that the device of Drukier cannot be placed in the body due to its shape. The Office respectfully traverses. Applicant provides no evidence to support such an assertion. In fact, the device of Drukier is used inside body (see at least abstract thereof).
In view of the foregoing, the rejections over at least Drukier are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791